DETAILED ACTION
This communication is in respond to applicant’s amendment filed on March 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending; of which claims 1-20 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response filed on 03/22/2021, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant.
Hagen et al. (US Pat. No. 9,876,755 B2) disclosed a method and system for identifying algorithmically generated domain names based on an analysis of syntactic features including a count of particular character n-grams included in query domain name.
Qian et al. (US Pat. No. 9,602,525 B2) disclosed a method and system for analyzing domain names to detect malware generated domain names that are used by malicious executable files to establish malicious network connections. The system extracts domain names from network traffic associated with 
Jakobsson (US Pat. No. 10,715,543 B2) disclosed method and system for detecting security risk based on statistics analysis on observed communications, using measurements including, an amount/volume /rate of messages sent by a sender, a number/breadth of different recipients of messages from the sender, a distribution of messages sent to different recipients, a length of time the sender has been sending messages, a regularity that the sender has been sending messages (e.g., difference in average number of messages per time period), a number / rate of messages sent by the sender that have been identified as malware, spam, and/or a virus by an analysis/filter/scanner tool.   
The prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “identify, in the domain name, n-grams that do not appear in words of a given language...compute a domain name value by dividing a number of the identified n-grams that do not appear in the words of the given language by a total number of n-grams in the domain name; compare the domain name value to a threshold; indicate that the domain name is potentially generated by malware in response to the domain name value having a specified relationship with the threshold”, in combination with “compute a device value by dividing a number of messages from the device within a time window and tagged as potentially generated by malware by a total number of messages within the time window; compare the device value to another threshold; and identify the device as a malware-infected device in response to the device value having a specified relationship with the another threshold” within the claimed invention as a whole, as recited in claim 1, and similarly recited in claims 16 and 19,  without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491